DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/122175 11/29/2019. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 09/02/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended to the abstract and claims 4-5, 8-14 and 16 have been amended and claims 1-3, 6-7 and 15 have been remained.
      Claims 1-16 are currently pending in the application. 
                                              Oath/Declaration
4.   The oath/declaration filed on 09/02/2020 is acceptable.
                                Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/18/2021 and 09/08/2021.

 
       This application is in condition for allowance except for the following formal matters:
         Specification

        Claims
        In claim 1, line 32, a term of “a first electrode” should replace by – the first electrode --.
       In claim 15, line 1, insert of “(Original) before – The display substrate… --.
                                        Allowable Subject Matter
6.    Claims 1-16 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display substrate, comprising an active layer of the third transistor comprises a body region and a first via hole region, the body region and the first via hole region are successively arranged in the first direction and are electrically connected with each other; the body region comprises a channel region, and a channel length direction of the third transistor is along the first direction; a first electrode of the third transistor is electrically connected to the first via hole region through a first via hole and is configured to be electrically connected to the light emitting element through a second via hole; the first via hole region is shifted in the second direction with respect to the body region, so that the active layer comprises a first active layer side connecting the body region and the first via hole region; an extension direction of the first active layer side intersects with both the first direction and the second direction, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-16 are directly or indirectly depend on the independent claim 1.      

       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
7.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. SUN et al. (U.S. Publication No. 2019/0237518 A1), SONG et al. (U.S. Publication No. 2018/0183008 A1), Kim et al. (U.S. Publication No. 2017/0069271 A1), and Youn et al. (U.S. Publication No. 2016/0118451 A1).
                                                            Conclusion

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PHUC T DANG/Primary Examiner, Art Unit 2892